DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
I.	Drawing Objections
	In response to the previous drawing objections, Applicant filed replacement sheets for FIGS. 3A-B, 4A-D, 6 and 7. Those replacement figures are acceptable, and therefore the previous objections are withdrawn. The Examiner thanks Applicant for the helpful drawing amendments.

II.	Claim Objection
	Claim 14 was previously objected to for lacking proper antecedent basis for the term “vital signs.” In response, Applicant has amended claim 1 to recite “at least one of health metrics or vital signs …” This amendment has successfully addressed the previous issue, and therefore the objection is withdrawn.

III.	Claim Rejections under 35 U.S.C. §§ 102 and 103
	Applicant’s arguments concerning the previous prior art rejections have been fully considered but are not persuasive. Applicant has incorporated previous claim 3 into claim 1 or a leg movement”), and (2) Heinrich does not teach the receipt of patient data when the patient itself is at different locations in a given room. 
	Regarding (1) above, Para. [0026] of Heinrich specifically lists various body portions with an “and/or” modifier as follows: “The movement detected may include eye movement, chest movement, mouth movement, leg and/or arm movement, torso movement, and/or other bodily movement.” The stated portion thus encompasses the possibility of measuring multiple, even all, of the listed types, as opposed to Applicant’s example of “a chest movement or a leg movement” which is narrower than Heinrich’s disclosure. FIG. 5 of Heinrich supports the Examiner’s position, as patient 503 is seen to have a depth of information available to the sensor (i.e. movement can be detected at different distances from the sensor, not only at one fixed distance). 
	Regarding (2) above, first, the Examiner notes that claim 1 as presently written does not necessarily require sensing movement at very different locations in a room, such as in a bed and also at a chair within a room. Rather, claim 1 recites “… receive raw data … at a plurality of distances within the sensing range.” This “plurality of distances” could be met simply by a plurality of distances within a single sleeping position in a bed. For example, if the sensor were positioned relatively near the patient’s head while the patient is asleep (such as on the patient’s bedside table which is mentioned in Para. [0032] of Heinrich as an example), different parts of the patient’s body would simultaneously be at different distances from the sensor (e.g. head would be at a different distance compared to the legs), and would meet the limitation of claim 1. Similarly, as noted in point (1) above, FIG. 5 illustrates this:

    PNG
    media_image1.png
    564
    775
    media_image1.png
    Greyscale

Furthermore, as explained in the previous action, and as supported by e.g. FIG. 5 above, Heinrich’s wireless sensor must have some operable range of distances within which it can sense movement. There is no disclosure, nor is there reason to suggest, that Heinrich’s device can only detect movement at a single, fixed distance from the sensor, nor has Applicant explained why this would be the case. One skilled in the art would readily understand that modern wireless sensors do not function in such a limited manner. This is further supported by Para. [0032] (which was cited in the previous rejection of claim 3) which states “movement detector 105 may be positioned so that the patient is fully within its field of view/line of sight.” The human body is not perfectly circular or semi-
Accordingly, the previous rejections are maintained.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-7, 10-17 and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by US 2014/0046184 A1 to Heinrich et al. (hereinafter “Heinrich”).
	Regarding Claims 1 and 15, Heinrich teaches:
A system for monitoring health (see e.g. “sleep disorder screening” in the title) of a patient, the system comprising: 
a touchless sensing device disposed within a sensing range of the patient, wherein the touchless sensing device comprises at least one touchless sensor configured to receive raw data 5relating to a health status of the patient (see “contact-less sleep disorder diagnosis, including a sound input device (103) and/or a movement detector (105) that receive sound and/or movement data originating from a patient in a sleeping environment” in abstract); and 
at least one processor (109; see Para. 24: “Computer implemented device 109 may include one or more processing devices (e.g., microprocessors), one or more associated memory devices (e.g., memory 111), a plurality of input and/or output ports, and/or other elements enabling computing capability”) configured to: 
receive the raw data from the at least one touchless sensor (see e.g. “receives and stores the sound and/or movement data” in the abstract); 
compute physiological data from the raw data (see e.g. Step 205 “Analyze sleep data” in FIG. 2; see e.g. Para. 34: “… body movement (e.g., arm, torso, leg), respiratory rate, respiratory flow, heart rate, and/or other events or characteristics …”); 
compute at least one of health metrics or vital signs from the physiological data (see e.g. “… sleep parameters such as wake vs. sleep, sleep efficiency, sleep onset latency and wake after sleep onset, and/or other parameters/events can be derived” in Para. 36 and “sleep efficiency (SE; which is total sleep time/time in bed)” in Para. 43; also see e.g. step 207 “Determine diagnosis”); and 
10display the health metrics or the physiological data on a display device in communication with the at least one processor (see e.g. “display device 107” in Para. 29 and FIG 1 as well as Step 209 “Provide output” in FIG. 2 and described in Para. 51);
(Heinrich’s touchless sensor(s) are fully capable of collecting data across some range of distances (i.e. they do not only collect data at one, fixed distance). For instance, see e.g. Para. 26: “The movement detected may include eye movement, chest movement, mouth movement, leg and/or arm movement, torso movement, and/or other bodily movement,” i.e. numerous body structures which cannot all be the exact same distance from the sensor at any given one time; also see e.g. Para. 32: “fully within its field of view/line of sight.”; additionally see FIG. 5 showing various distances within a sensing range from the sensor)

	Regarding Claim 2, see e.g. Paras. 25 and 26 which describe the sound input device 103 (e.g. a microphone) and the movement detector105 (e.g. radar sensor). 

	Regarding Claim 4, see e.g. Para. 34: “… Sleep events may include, for example, snoring events (including duration and severity), speech, tooth grinding, cessation of breathing (including length of each episode), sleep/wakefulness cycles, eye movement, body movement (e.g., arm, torso, leg), respiratory rate, respiratory flow, heart rate, and/or other events or characteristics. For example, one or more of modules 113a-113n may utilize the received sound data to determine snoring events, speech, tooth grinding, etc. In another example, one or more of modules 113a-113n may utilize the received movement data to determine limb movement events. In some embodiments, one or more of modules 113a-

	Regarding Claims 5-6 and 17, see e.g. “… sleep parameters such as wake vs. sleep, sleep efficiency, sleep onset latency and wake after sleep onset, and/or other parameters/events can be derived” in Para. 36 and “sleep efficiency (SE; which is total sleep time/time in bed)” in Para. 43.

	Regarding Claim 7, see e.g. Para. 30 (processor/computer 109 can be integrated with either/both sensors 103 and 105 in a single housing). 

	Regarding Claims 10 and 19, see e.g. Para. 30 (display device 107 can be integrated with computer 109 in a single housing). 

	Regarding Claims 11 and 20, see e.g. “segmenting patient from bed partner” in Para. 36.

	Regarding Claim 12, see e.g. Para. 51: “In some embodiments, a probability associated with a diagnosed sleep disorder and/or any calculated indices for a patient (e.g., AHI, PLM index, PLMA index) may be provided/displayed. In some embodiments, one or more of modules 113a-113n may save/log (e.g., in memory 111) events which give rise to a 

	Regarding Claim 13, see e.g. “cessation of breathing (including length of each episode)” in Para. 34, “to determine breathing parameters such as, for example, breathing rate, inhale/exhale transitions and expiratory pauses, and/or other parameters” in Para. 35, and “obstructive sleep apnea (OSA)” in Paras. 39-40.

	Regarding Claim 14, Heinrich’s device is fully capable of measuring progression of COVID-19 symptoms because it collects various physiological data which would necessarily be indicative of COVID-19 symptoms (e.g. respiratory rate). Thus, if a user infected with COVID-19 were being monitored by Heinrich’s system, it would necessarily detect various physiological signs of the disease over time (including changing values for those signs as the disease progresses). 

	Regarding Claim 16, see e.g. Paras. 25 and 26 which describe the sound input device 103 (e.g. a microphone) and the movement detector105 (e.g. radar sensor); also see e.g. Para. 34: “… Sleep events may include, for example, snoring events (including duration and severity), speech, tooth grinding, cessation of breathing (including length of each episode), sleep/wakefulness cycles, eye movement, body movement (e.g., arm, torso, leg), respiratory rate, respiratory flow, heart rate, and/or other events or characteristics. For 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 8-9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Heinrich in view of US 2017/0128003 A1 to Lim (hereinafter “Lim”).
Regarding Claims 8-9 and 18, Heinrich teaches the inventions of claims 7 and 15 as discussed above, and further teaches that the various components can communicate wirelessly (see Para. 30) and can send data over the internet to one or more external computers (see Para. 51: “In some embodiments, the display or the diagnosis can be transmitted to a computer at doctor's office or other remote computer (e.g., a web-accessible server where the information can be downloaded for sharing with one or more doctors or other persons).”). However, Heinrich fails to explicitly state that the processor and/or sensors are connected to a network, and fails to teach a mesh network. Another reference, Lim, teaches a similar sleep diagnostics device including the connection to a network, including a mesh network, for e.g. communicating with a host site (see e.g. Para. 65: “Networks 120 and 114 may further include any of a variety of wireless sub-networks that may further overlay stand-alone ad-hoc networks, and the like, to provide an infrastructure-oriented connection. Such sub -networks may include mesh networks, Wireless LAN (WLAN) networks, cellular networks, and the like” and Para. 66: “Networks 120 and 114 may further employ a plurality of access technologies including 2nd (2G), 2.5, 3rd (3G), 4th (4G) generation radio access for cellular systems, WLAN, Wireless Router (WR) mesh, and the like”). Accordingly, it would have been obvious to one of ordinary skill in the art as of Applicant’s effective filing date to modify Heinrich to allow the components to be connected to a network, including a mesh network, as this would merely involve implementing known networking protocols for predictably allowing for increased ease in the ability to quickly transfer data, e.g. across the internet or to or through other local devices connected to the mesh network.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Heinrich in view of US 2020/0245873 to Frank et al. (hereinafter “Frank”).
	Regarding Claim 14, Heinrich is considered to anticipate this claim as discussed above. However, it is noted that Heinrich fails to explicitly discuss monitoring for COVID-19 symptoms specifically. Thus, in the interest of being thorough, attention is also directed to Frank which teaches a similar diagnostic device including acoustic and motion sensors and in which changes in cough sounds are detected which indicate progression of COVID-19 (see e.g. the abstract: “Detecting a respiratory tract infection (RTI) based on changes in coughing sounds, which can provide an early warning of infection with a disease like COVID-19, as well as indications of its progression and severity. In one embodiment, the system includes smartglasses, with sensors mounted thereto, which include an acoustic sensor mounted at a fixed position relative to a user's head, and a movement sensor” and Para. 16: “systems described herein can provide an early warning of infection with a disease like COVID-19, as well as indications of its progression and severity”). Accordingly, it would have been obvious to one of ordinary skill in the art as of Applicant’s effective filing date to modify Heinrich to specifically monitor for COVID-19 symptom progression, as taught in Frank, because this would advantageously increase the number of possibly diagnosable outcomes in Heinrich, i.e. it would increase the overall usefulness and versatility of the device.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Cuddihy ‘793: see title, abstract;
Shouldice ‘810: see Para. 59, FIG. 4;
Mostov ‘204: see abstract;
Shinar ‘625: see abstract, FIGS. 17, 31;
Dalgleish ‘735: see abstract;
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN R DOWNEY whose telephone number is (571)270-7247. The examiner can normally be reached Monday-Friday 8:30am-5:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY JACKSON can be reached on (571)-272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOHN R DOWNEY/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        Tuesday, January 25, 2022